Citation Nr: 0840743	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-06 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected subluxation of the right shoulder 
(right shoulder disorder) from June 18, 2001 to April 6, 
2004.

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected right shoulder disorder from April 7, 
2004 to October 2, 2007.

3.  Entitlement to an initial rating in excess of 30 percent 
for service-connected right shoulder disorder beginning  
October 3, 2007.

4.  Entitlement to an initial rating in excess of 20 percent 
for service-connected subluxation of the left shoulder (left 
shoulder disorder) prior to October 3, 2007.

5.  Entitlement to an initial rating in excess of 20 percent 
for service-connected left shoulder disorder beginning 
October 3, 2007.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1962 to 
March 1965.  

In March 2008, the Board of Veterans' Appeals (Board) 
remanded this case to the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO) for additional 
development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2007, and a transcript of the hearing is of record.

After reviewing the claims files, the Board finds that the 
issue of TDIU is for consideration.  That claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  However, in the context of 
this appeal, both the veteran and the evidence of record 
suggest that the veteran is unemployable due to such service-
connected disorders.  Such a rating will be considered and 
granted below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2007); 38 C.F.R. § 20.101 (2008); VAOPGCPREC 6-96; Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding 
that once a veteran submits evidence of a medical disability 
and submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).


FINDINGS OF FACT

1.  The evidence prior to April 6, 2004 does not show a 
disability picture for the service-connected right shoulder 
disorder that more nearly approximates either recurrent 
dislocation with frequent episodes and guarding of all arm 
movements or malunion with marked deformity.   

2.  The evidence from April 7, 2004 through October 2, 2007 
does not show a disability picture for the service-connected 
right shoulder disorder that more nearly approximates fibrous 
union of the humerus.

3.  The evidence beginning October 3, 2007 shows findings 
suggestive of fibrous union of the right glenohumeral joint.

4.  The evidence prior to October 3, 2007 does not show a 
disability picture for the service-connected left shoulder 
disorder that more nearly approximates fibrous union of the 
humerus.

5.  The evidence beginning October 3, 2007 shows probable 
fibrous union of the left glenohumeral joint.  

6.  The veteran has a college degree and work experience in 
computers.

7.  The veteran last worked full time in approximately 2000.

8.  The veteran is unemployable primarily as a result of his 
service-connected bilateral shoulder disorder.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected right 
shoulder disorder prior to April 6, 2004 have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5202 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected right 
shoulder disorder from April 7, 2004 through October 2, 2007 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5202 
(2008).  

3.  The criteria for the assignment of an initial evaluation 
of 50 percent for the service-connected right shoulder 
disorder beginning October 3, 2007 have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5202 (2008).  

4.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected left 
shoulder disorder prior to October 3, 2007 have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5202 (2008).  

5.  The criteria for the assignment of an initial evaluation 
of 40 percent for the service-connected left shoulder 
disorder beginning October 3, 2007 have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5202 (2008).  

6.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The 
RO sent the veteran a letter in July 2001, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  Service 
connection was subsequently granted for a left shoulder 
disorder by rating decision in May 2006; service connection 
was granted for a right shoulder disorder by rating decision 
in March 2004.  The veteran was notified of the requirements 
to establish entitlement to an increased rating in January 
and December 2005.

The VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Consequently, the appropriate notice has 
been given in this case with respect to the increased rating 
claims.  

In accordance with the requirements of VCAA, the above-noted 
letters informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a March 2006 
letter that an appropriate effective date would be assigned 
if either of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because this case 
involves initial ratings, the requirements of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in January 2006 and May 2008.  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his hearing before the undersigned member of the Board in 
September 2007.  The Board additionally finds that general 
due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2007).  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Initial Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2008).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, with a 40 percent 
rating for fibrous union of the minor shoulder; a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, with a 50 percent rating for the minor shoulder; and 
an 80 percent evaluation for loss of the head of the major 
humerus (flail shoulder), with a 70 percent rating for the 
minor shoulder.

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation warrants a 20 percent evaluation for the minor 
arm and a 30 percent evaluation for the major arm when it is 
favorable with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 30 percent evaluation is 
warranted for the minor arm and a 40 percent evaluation is 
assigned for the major arm with intermediate ankylosis 
between favorable and unfavorable.  A 40 percent evaluation 
is warranted for the minor arm and a 50 percent evaluation is 
assigned for the major arm with unfavorable ankylosis and 
abduction limited to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2008).

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides 
that a 20 percent rating is warranted for motion of the arm 
limited to shoulder level.  A 30 percent rating is warranted 
for motion limited to midway between side and shoulder if it 
is of the dominant (major) arm and 20 percent if it is of the 
non-dominant (minor) arm.  A 40 percent rating is warranted 
if motion is limited to 25 degrees from side if of the major 
arm, and 30 percent is warranted if of the minor arm.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2008).

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I 
(2008).

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating, as is dislocation 
of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The veteran was granted service connection for a left 
shoulder disability in a February 2002 rating decision and 
assigned a 20 percent evaluation under Diagnostic Code 5202, 
effective June 18, 2001.  A March 2004 rating decision 
granted service connection for a right shoulder disorder and 
assigned a 20 percent evaluation effective June 18, 2001.  A 
May 2005 rating decision granted a 30 percent rating for 
service-connected right shoulder disability effective April 
7, 2004.  The veteran has contended, including at his 
September 2007 hearing, that his service-connected shoulder 
disabilities are more severe than currently evaluated.

The medical evidence prior to April 7, 2004 includes January 
2001 and April 2003 VA examinations, as well as treatment 
records. When seen in January 2001, the veteran complained 
that his shoulders came out periodically.  On VA examination 
in January 2002, the veteran's shoulders were reported to 
appear normal on inspection.  Abduction and external rotation 
were to 90 degrees on the right, with internal rotation to 60 
degrees; abduction on the left was to 80 degrees, with 
external rotation to 70 degrees and internal rotation to 60 
degrees.  The diagnosis was bilateral unstable shoulder.

The veteran complained on VA treatment records for September 
2001 that his shoulders "come out of place."  Examination 
did not reveal any joint redness or swelling; muscle strength 
and movement were within normal limits.

It was reported on VA examination of the right shoulder in 
April 2003 that the veteran had not had a documented 
dislocation.  He complained of bilateral shoulder laxity and 
pain.  He is right handed.  Abduction and flexion were to 180 
degrees.  The impressions were chronic subluxation of the 
right shoulder without a history of true dislocation and 
degenerative joint disease of the acromioclavicular (AC) 
joint.

Private treatment records dated from July 2003 through 
October 2004 reveal left shoulder dislocations beginning in 
July 2003 and chronic bilateral shoulder dislocations 
beginning on April 7, 2004. A private April 2004 MRI of the 
shoulders showed severe arthritis of the left shoulder and 
moderate arthritis of the right shoulder.

On VA examination of the left shoulder in January 2006, 
forward elevation was to 120 degrees and abduction was to 150 
degrees, with external rotation to 50 degrees and internal 
rotation to 20 degrees.  There was recurrent shoulder 
dislocations and guarding of all movements but no ankylosis.  
The impression was at least moderate degenerative changes in 
left glenohumeral joint, with mild-to-moderate degenerative 
changes of the AC joint.

According to a September 2006 statement from R.L., P.A., the 
veteran was unable to work due to chronic shoulder pain and 
dislocations, with distal hand and arm disability.

A September 2006 Social Security Administration decision 
granted disability benefits, effective January 1, 2003, due 
to dislocations of the shoulders and pain and swelling of the 
arms and hands.

An October 2007 arthrogram of the shoulders at Shannon West 
Texas Memorial Hospital revealed marked abnormal appearance 
of the left joint capsule with findings suggestive of 
extensive adhesions and probable fibrous union of the 
glenohumeral joint with very poor abduction, internal and 
external rotation.  The arthrogram showed an abnormal 
appearing right joint capsule with findings suggesting early 
changes of fibrous union and probable adhesions.

On VA evaluation of the shoulders in May 2008, flexion of the 
left shoulder was to100 degrees, abduction was to 110 
degrees, and rotation was to 20 degrees; flexion of the right 
shoulder was to 90 degrees, abduction was to 100 degrees, 
external rotation was to 45 degrees, and internal rotation 
was to 40 degrees.  Flexion and abduction of the left 
shoulder were limited to 80 degrees on repetitive use; 
flexion of the right shoulder was limited to 70 degrees, with 
abduction limited to 60 degrees, on repetitive use.  There 
were recurrent shoulder dislocations with guarding of all 
movements.  Bilateral shoulder pain, stiffness, and weakness 
were noted.  There was no joint ankylosis.  The diagnoses 
were chronic subluxation, internal derangement, severe 
degenerative joint disease, and traumatic arthropathy of the 
shoulders.

Based on the above evidence, the Board finds that an initial 
rating in excess of 20 percent is not warranted for the 
veteran's service-connected right shoulder disorder prior to 
April 7, 2004 because there is no evidence of frequent 
dislocations of the right shoulder or limitation of motion of 
the right arm to below shoulder level.  

The initial 30 percent rating, but no higher, assigned for 
the service-connected right shoulder beginning April 7, 2004 
is correct because this is the date that chronic bilateral 
shoulder dislocations were initially reported.  

An initial rating of 50 percent is warranted for the service-
connected right shoulder disorder, which is the major 
shoulder, beginning October 3, 2007 because this is the date 
of a private arthrogram showing evidence of fibrous union of 
the glenohumeral joint of each shoulder.  An initial rating 
in excess of 50 percent is not warranted under Diagnostic 
Code 5202 for this disorder because there is no evidence on 
file of nonunion of the humerus or of flail shoulder.  No 
other diagnostic code involving the major shoulder provides a 
rating in excess of 50 percent.

With respect to the service-connected left shoulder 
disability, an initial rating in excess of 20 percent is not 
warranted prior to October 3, 2007 because this rating is the 
maximum schedular rating for recurrent dislocation of the 
minor scapulohumeral joint and there is no evidence of 
limitation of shoulder flexion or abduction to below the side 
and shoulder level or evidence of ankylosis.

An initial rating of 40 percent is warranted for the service-
connected left shoulder disorder, the minor shoulder, 
beginning October 3, 2007 because this is the date of a 
private arthrogram showing evidence of fibrous union of the 
left glenohumeral joint.  As with the right shoulder noted 
above, an initial rating in excess of 40 percent is not 
warranted under Diagnostic Code 5202 because there is no 
evidence on file of nonunion of the humerus or of flail 
shoulder.  No other diagnostic code involving the minor 
shoulder provides a rating in excess of 40 percent.

Consequently, staged ratings are warranted as indicated 
above.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board would also note that a higher evaluation is not 
warranted for either service-connected disability based on 
functional loss due to pain and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint because there is no evidence on file of limitation 
of motion of either arm to below shoulder level, except for 
abduction of the left shoulder to 80 degrees on examination 
in January 2002.  See 38 C.F.R. §§ 4.40, 4.45 (2008); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

The Board must determine whether the veteran's service-
connected disabilities, meaning his bilateral shoulder 
disorder, prevent him from working at substantially gainful 
employment consistent with his work background and education.  

Because of the Board actions noted above, the veteran is 
currently assigned a 50 percent evaluation for his service-
connected right shoulder disorder and a 40 percent evaluation 
for his service-connected left shoulder disorder.  Therefore, 
he meets the percentage standards for consideration of a TDIU 
rating.  

The veteran in this regard is shown to have a college 
education and to have last worked full time in computers in 
approximately 2000.  Consequently, the veteran has not worked 
for several years.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

The medical evidence on file reveals worsening problems with 
the veteran's right and left shoulder disorders. The veteran 
was granted Social Security disability benefits effective on 
January 1, 2003, based primarily on the functional impairment 
caused by his bilateral shoulder disorder. 

According to the September 2006 statement from RL, the 
veteran was unable to work due to his service-connected 
bilateral shoulder disorder.  The October 2007 arthrogram 
showed evidence of bilateral fibrous union of the 
glenohumeral joint with adhesions.  There were recurrent 
shoulder dislocations with guarding of all movements.  
Bilateral shoulder pain, stiffness, and weakness were noted.  
The diagnoses were chronic subluxation, internal derangement, 
severe degenerative joint disease, and traumatic arthropathy 
of the shoulders.  It was noted that the service-connected 
disabilities prevented exercise and sports and caused severe 
restrictions on the veteran's ability to do chores, shopping, 
recreation, and dress himself.

Based on its review of the facts in this case, the Board 
finds that the evidentiary record clearly shows that the 
veteran has significant impairment of both social and 
industrial adaptability due to his service-connected shoulder 
disabilities.  Factoring in the veteran's educational and 
work background, the Board finds that the service-connected 
disabilities are shown to preclude the veteran from securing 
and following substantially gainful employment.  





ORDER

An initial evaluation in excess of 20 percent for the 
service-connected right shoulder disorder prior to April 6, 
2004 is denied.  

An initial evaluation in excess of 30 percent for the 
service-connected right shoulder disorder from April 7, 2004 
through October 2, 2007 is denied.  

An initial evaluation of 50 percent for the service-connected 
right shoulder disorder beginning October 3, 2007 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.    

An initial evaluation in excess of 20 percent for the 
service-connected left shoulder disorder prior to October 3, 
2007 is denied.  

An initial evaluation of 40 percent for the service-connected 
left shoulder disorder beginning October 3, 2007 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


